Order entered September 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01153-CV

            PHOENIX ENERGY, INC. AND JOSEPH J. RING, III, Appellants

                                               V.

                  BREITLING ROYALTIES CORPORATION, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-11432

                                           ORDER
       Before the Court is appellants’ petition for interlocutory appeal and motion to stay trial.

We ORDER appellee to file any response no later than September 22, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE